Citation Nr: 9936090	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for stasis dermatitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION


The veteran had active service from July 1942 to July 1946, 
from January 1950 to August 1951, and from July 1954 to March 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 RO rating decision that denied service 
connection for varicose veins and stasis dermatitis.  The 
veteran submitted a notice of disagreement in April 1997, and 
the RO issued a statement of the case in May 1997.  The 
veteran submitted a substantive appeal in June 1997.  In 
April 1999, the Board remanded the case for medical opinions 
as to the relationship, if any, between the veteran's current 
varicose veins and stasis dermatitis and those observed in 
service, as well as the relationship to service of other 
vascular conditions experienced by the veteran and documented 
in the record.  A supplemental statement of the case issued 
by the RO in May 1999 reflects that the veteran failed to 
report for a VA examination scheduled on May 7, 1999, and 
that the medical opinions were unobtainable.



REMAND

The April 1999 Board remand asked the RO to obtain an 
addendum to the 1996 VA medical examination report in the 
form of an opinion as to the relationship, if any, between 
the veteran's current conditions and the varicose veins and 
stasis dermatitis observed in service.  A VA examiner was to 
review the veteran's claims folder.  In an effort to comply 
with the Board's remand, the RO scheduled the veteran for a 
VA examination, for which the veteran failed to report.  No 
medical opinions were obtained.

Under the circumstances, another remand is required for the 
purpose of obtaining an addendum to the 1996 VA medical 
examination report in the form of an opinion, after a review 
of the medical record (without further examination), as to 
the relationship, if any, between the veteran's conditions 
noted in the 1996 report, and the varicose veins and stasis 
dermatitis observed in service.  The United States Court of 
Veterans Appeals has held that a remand by the Court or the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  In that case, the Court held that 
the Board erred in failing to return a VA examination report 
as inadequate where the orders in a prior Board remand were 
not complied with.

A VA examiner in 1996 diagnosed: 

status post debridement of left leg with 
split-thickness skin graft [in] 1995 and 
left below knee amputation [in] 1995 for 
left venous ulcer and stasis dermatitis, 
complicated with myocardial infarction.  
He also has right venous ulcer and stasis 
dermatitis at present.

The VA examiner did not offer an opinion as to the 
relationship, if any, between the veteran's conditions in 
1996 and the varicose veins and stasis dermatitis observed in 
service.  Moreover, the 1995 VA medical records reflect 
diagnoses of left lower extremity ischemia and left popliteal 
aneurysm leading to emboli with dry gangrene of left foot, 
for which amputation became necessary.  The record remains 
ambiguous with respect to the relationships upon which the 
claim for service connection rests.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request an addendum to 
the 1996 VA examination report by the 
examiner who performed that examination 
(or, if that examiner is not available, a 
suitable substitute), to offer an opinion 
with respect to these questions:

First, whether it is at least as 
likely as not that any varicose 
veins and stasis dermatitis noted in 
1996 (of either leg) are related to 
the left leg stasis dermatitis and 
varicose veins of the thigh which 
were observed during service; and

Second, whether it is at least as 
likely as not that any other 
vascular conditions of either leg, 
including the below-knee amputation, 
are related to the findings in 
service.

The claims folder should be made 
available to the examiner for review, and 
the examiner should acknowledge such 
review in the addendum to the 1996 VA 
examination report.

2.  After the above development, the RO 
should then review the veteran's claims 
for service connection for varicose veins 
and for stasis dermatitis.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




